Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 11-13, 15-23 and 31-38 are presently allowed.
The following is an examiner's statement of reasons for allowance: 	
	Regarding claims 11, 31 and 38, the closest prior arts, Fujisawa (US 2011/0013491) and Zhang (CN 105305073),  discloses an antenna comprises a circuit board, a radiator disposed, a ring-shape slot; a first coupling structure coupled to the radiator (112); a first feed, a second coupling structure and a second feed; but both Fujisawa and Zhang fail to specifically teach a side of the circuit board opposite ta the first coupling structure comprises a first protrusion part, a first capacitive load groove being formed between the first protrusion part and the radiator, a side of the circuit board opposite to the second coupling structure comprising a second protrusion part, a second capacitive load groove being formed between the second protrusion part and the radiator, and the first capacitive load groove and the second capacitive load groove being configured to implement capacitive loading between the radiator and the circuit board in the manner as recited in the claims 11, 31 and 38.
Claims 12-13, 15-23, and 32-37 are allowed for depending on claims 11 and 31 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
October 22, 2021

/TRINH V DINH/	Trinh V Dinh, Patent Examiner of Art Unit 2845